Title: To James Madison from John Francis Mercer, 12 November 1784
From: Mercer, John Francis
To: Madison, James


Dear Sir
Trenton Novr. 12. 84
Altho’ I should have blush’d to have met you, after having so long delay’d repaying the money you kindly advanc’d me, yet the sincere pleasure I felt in the expectation of again taking you by the hand effaced every other impression & my dissapointment was real when I learn’d that you had return’d to the South without my meeting you. After you left me in Congress—I was subjected to the inconvenience—I may indeed say misfortune—of committing money to the care of four different friends, whose necessities were so urgent as to make them forget mine. This added to my expences in attending an itenerant Congress, surpassing infinitely the appointment from the State, has given a very unfavorable complexion to my conduct to you. At this moment I am unable to restore the whole of the money you loan’d me & the mode I have taken of remitting you 400 Dollars (whilst I hope it will answer perfectly your purpose) discovers my inability to adopt any other. You will be so good as to shew the enclos’d order to the Treasurer & consult with him. Inform him that I only desire the money to be paid you, at the time I might draw it myself, consistently with the Law of the State. Therefore if the forms of the office require delay untill a quarter’s salary has accumulated—notwithstanding this specific sum will be soon due—I would be oblig’d to you so to arrange the payment, as to comply with what is required by him. As soon as my Crops can be converted into Cash I will be punctual to pay the sum I shall still owe you.
Twelve days have expir’d since the time affix’d for the Reassembling of Congress & as yet but four states are represented—Doctor Holten alone, has appear’d from the Eastern States. This total relaxation & innatention to the Confœderal Government (not to speak of the cause, but the effect) must necessarily have an exceeding evil tendency both at home & abroad. The judicious Men who have lately return’d from Europe, all agree, that the prevalent opinion there is—that we are verging fast towards anarchy & confusion—& some of them say, they were frequently asked by men otherwise well informed, whether we had any thing like Government yet remaining among us— & in this opinion they all join, that nothing is so ardently desir’d by the British Nation & Ministry, as a renewal of the War with us—that the same old leven that work’d to such effect in 72. was still strongly fermenting at the British Court. Colo. Monroe has lately arriv’d from Canada & our North Western Frontier. He says that every thing wears the most unfavorable appearance in that Quarter. The retention of the Posts—intrigues with the Indians, & in fine every measure in that Government, indicates a settled plan, unfriendly, if not hostile to the United States. From all this I am led to apprehend that if the War, which seems ready to break forth in Europe, should break out, & France becomes involv’d therein (which her late engagements with the Dutch Republic render inevitable) that Great Britain woud keep her neck out of the halter, purposely to deal with us. The lightest visions of imagination, appear as solid ground of apprehension to a suspicious mind—but really suspicion becomes a virtue in a political Character where there is a consciousness of internal Weakness & total want of resource.
In my judgement there never was a crisis, threatening an event more unfavorable to the happiness of the United States, than the present. Those repellent qualities the seeds of which are abundantly sown in the discordant manners & sentiments of the different States, have produc’d great heats & animosities in Congress now no longer under the restraint impos’d by the war—insomuch that I almost despair of seeing that body unite in those decisive, & energetic measures, requisite for the public safety & prosperity. The scanty & irregular Supply of Money to the Continental Treasury, from the feeble & disconnected efforts, of the different States, have dwindled into nothing. Several States have not yet taken up the requisitions for 84. Some after taking them up, declare they do not understand ’em, & they all conclude in just the same point—that is they pay nothing. M. Morriss tells me that the Contributions of Virginia have alone kept the wheels of Government in motion. Now notwithstanding it is much to be regretted, we must withhold too, or pay with a cautious hand—for why ruin ourselves to postpone a misfortune that must come at last, & perhaps the sooner the better. We pay greater Taxes than any people under the Sun & if neighbouring States will pay nothing the effect must be the depopulation of our Country. This evil has already made a progress of fearful extent.
I can discover no resource for Congress but to adhere strictly to the plan Recommended in April 82. & to call on those States who have pass’d the Impost to carry it immediately in execution. The refusal of Rhode Island does not change the principle on which they agreed to it, or render the measure less necessary. I believe no other plan, short of divine wisdom, & not protected by the providence of God, woud meet the unanimous concurrence of these States, & at all events the necessary delay woud be fatal to our situation—for an Years interest will be soon due in Europe & all the interest here, without a Shilling to pay. If ultimately R. I. cannot by a demand of the principal due from her & some other certain mode be induced to consent to the only alternative of Public Justice—that of providing funds for the interest—if other States should fail to carry the Law into effect—the Willing States may recant before any great injury can arise. Such are my reflections. I wish I coud see others as sober & as serious as the occasion merits but I am sorry to say that, always more anxious about where we shall sit, than what we shall do—our chief dispute now is whether we shall spend the Winter in Philadelphia or N. York. The advocates for Philadelphia are more numerous & more zealous, so that I suppose we shall revisit the State House. Wherever we go & whatever we do I shall remain yours with great esteem & sincere friendship
John F. Mercer

I beg of you to remember me very particularly to Mr. Jones
